Citation Nr: 0027211	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  99-04 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUE

Entitlement to an automobile or special adaptive equipment 
allowance.  



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel




INTRODUCTION

The veteran had active service from October 1950 to October 
1970.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1998 rating decision by the RO.  

The veteran testified before the undersigned Veterans Law 
Judge at a hearing conducted in Washington, D.C. in July 
2000.  



REMAND

In this case, the veteran contends that he is confined to a 
wheel chair as he has permanently lost the use of his legs 
due to service-connected disabilities.  Specifically, the 
service-connected disabilities include those of the residuals 
of polio and the residuals of cerebral accident.  

A statement from the DeWitt Army Community Hospital in August 
1998 indicated that the veteran's strokes have resulted in 
loss of function of his legs, requiring him to be primarily 
wheelchair bound.  

At the VA examination in November 1998, the veteran reported 
that, within the last 1-1/2 years, he had noted gradual 
progressive weakness of both legs such that he could no 
longer stand or walk.  The veteran also noted that, about one 
year prior, he required a Foley catheter because he could no 
longer void spontaneously.  On physical examination, his gait 
was unsteady on the right due to weakness.  The impression 
was that of status post cerebrovascular accidents times 3 
with residual right hemiparesis and left lower extremity 
weakness and acute poliomyelitis in 1953 with residual left 
lower extremity weakness.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in Washington, D.C. in July 2000 that he 
used a wheel chair because he is unable to walk.  The veteran 
indicated that he was unable to walk due to bilateral polio 
and the stroke residuals.  

A veteran eligible for automobile and adaptive equipment, as 
provided by VA, is one who has loss or permanent loss of use 
of one or both feet. 38 U.S.C.A. § 3901(1)(A)(i) (West 1991 & 
Supp. 2000).  

The Board notes that a definition of what constitutes the 
loss or permanent loss of use of one or both feet for the 
purposes of entitlement to automobile and adaptive equipment 
is not provided under 38 U.S.C.A. § 3901(1)(A)(i) (West 1991 
& Supp. 2000).  As such, the Board points to the definition 
under the regulations applicable for Special Monthly 
Compensation eligibility under 38 C.F.R. § 3.350(a)(2); 4.63 
(1999).  Loss of use of a hand or a foot, for the purpose of 
special monthly compensation, will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function of the hand or foot, 
whether the acts of grasping, manipulation, etc., in the case 
of the hand, or of balance and propulsion, etc., in the case 
of the foot, could be accomplished equally well by an 
amputation stump with prosthesis.  Extremely unfavorable 
complete ankylosis of the knee, or complete ankylosis of two 
major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches (8.9 cms.) or more, will be taken 
as loss of use of the hand or foot involved.  Complete 
paralysis of the external popliteal nerve (common peroneal) 
and consequent, footdrop, accompanied by characteristic 
organic changes including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve, will be taken as loss of use of the 
foot.  38 C.F.R. §§ 3.350(a)(2); 4.63 (1999).  

In this case, the Board finds that the veteran is clearly 
disabled due to the service-connected polio and stroke 
residuals as the medical evidence suggests an inability to 
ambulate requiring the use a wheelchair or other assistance 
as part of his normal mode of locomotion.  However, the 
findings made by the VA examiner in this case have not 
specifically addressed whether the veteran is suffering from 
loss of use of the lower extremities as defined by 
regulation, see 38 C.F.R. § 3.350, 4.63 (1999).  As such, the 
Board finds that the veteran should be reexamined to 
determine the current extent of the service-connected lower 
extremity disability.  

In addition, any additional treatment records should be 
obtained and associated with the claims file.  

Accordingly, the case is Remanded to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
any VA clinical records referable to 
treatment of the service-connected 
disabilities since 1999 and associate 
them with the claims file.  

2.  The veteran then should be afforded a 
comprehensive VA examination to determine 
the current severity of the service-
connected disabilities.  The claims file 
should be made available to the examiner 
for review.  All indicated testing should 
be done in this regard.  The examiner 
should elicit from the veteran and record 
a full medical history in connection with 
the evaluation.  Based on his/her review 
of the case, the examiner should offer an 
opinion as to whether the veteran is 
experiencing the loss of use of an upper 
or lower extremity due to the service-
connected disabilities based on the 
regulations set forth in 38 C.F.R. § 
3.350, 4.63 (1999).  

3.  Based on the development requested 
hereinabove, the RO should review the 
veteran's claim.  If any action taken is 
adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations and 
afforded an opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


